Citation Nr: 1808639	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  09-45 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disability of the reproductive organ, to include infertility and erectile dysfunction, claimed as due to herbicide exposure and / or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to December 1970 including service in the Republic of Vietnam. He was awarded the Air Medal, Purple Heart Medal, and Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2009, the Veteran requested a video conference hearing before the Board.  The Veteran subsequently withdrew the request in a July 2012 statement.  

The Board remanded the claim in April 2014 and July 2017.  The matter again is before the Board.  Based on the completion of the requested development, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

A disability of the reproductive organ was not manifest in service, an organic disease of the nervous system did not manifest within one year of separation from service, a disability of the reproductive organ is not otherwise related to the Veteran's active service, and a disability of the reproductive organ was not caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

A disability of the reproductive organ was not incurred in or aggravated by service or caused or aggravated by a service connected disease or injury.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any potential shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  

Certain diseases, to include organic diseases of the nervous system, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  There is no evidence or contention that such disability manifested within one year of discharge from active service and, as such, further consideration of the foregoing provisions are not necessary.

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases do not include infertility, hypogonadism, low sperm count, or erectile dysfunction.  38 C.F.R. § 3.309(e).  As such, further consideration of the Veteran's claim on a presumptive basis is not necessary.

The Board notes, notwithstanding the foregoing presumptive provisions, that the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.

As will be discussed below, the Veteran has multiple current diagnoses related to the reproductive organ.  As such, the critical question is whether such disabilities were incurred in service, are otherwise related to service (to include exposure to herbicides during service in Vietnam), or were caused or aggravated by his service-connected PTSD.  Based on the evidence of record, the Board concludes they were not.

Service personnel records show that the Veteran served in the Republic of Vietnam during the specified periods of time and is presumed to have been exposed to the designated herbicide agents. 

The Veteran's service treatment records include no complaints of, treatment for, or diagnoses of a disability of the reproductive organ.  During his July 1968 and December 1970 Reports of Medical History prior to entrance and separation from service he denied a history of frequent or painful urination or venereal disease.  A contemporaneous examination was normal.  Thus, there is no evidence of the onset of any of the claimed disabilities in service and a chronic disability of the reproductive organ was not otherwise noted during service.  In addition, he did not have characteristic manifestations sufficient to identify such disease entity.  38 C.F.R. § 3.303.

Nor is there evidence of a continuity of symptomatology from service.  The Veteran has not contested and the medical evidence does not indicate ongoing problems from service and the Veteran did not seek treatment based on symptoms related to problems with the reproductive organ until many years after separation from service.  Indeed, the Veteran acknowledged that his symptoms did not begin until years after service.  

After service, September 1997, August 1998, and October 1998 semen analyses showed abnormalities in multiple criteria that varied slightly by test, including viscosity, volume, pH level, count, motility, grade, and viability.  Morphology analysis also was abnormal.  

In October 2011, the Veteran transferred treatment from the Dayton VA medical facility to the facility in Wilmington.  The Veteran reported decreased libido for the previous 2 to 3 years, but not necessarily erectile failure.  The treatment provider advised him that the problem could be associated with his PTSD, but that they would test his testosterone level.  On examination, the penis and vasculature were normal, but the left testicle was markedly small.  The assessment was testicular hypogonadism, left testicle.  Resulting testing showed decreased testosterone levels, for which the Veteran was treated with injections from December 2011.

The Veteran underwent a VA examination in March 2016.  The examiner noted review of the claims file and medical records and diagnoses of erectile dysfunction from 2005, infertility from 1999, and birth defect of the abdominal wall in 1999.  The Veteran had 12 months of Vietnam service as a combat machine gunner and was presumed to have been exposed to Agent Orange.  The Veteran had children in 1978 and 1980, but he and his wife were unable to conceive thereafter.  He had similar problems after marrying his second wife in 1994.  While investigating the problem he was found to have a low sperm count.  With in-vitro fertilization, the couple was able to have twin daughters in 1999; however, one child was born with a birth defect where the abdominal wall was not closed.  The Veteran believed that all these problems were related to his exposure to Agent Orange.  Following examination, the examining physician concluded that it was less likely than not that the claimed condition was incurred in or caused by service.  The rationale noted that the Veteran had 4 children, 2 boys born in the 1970s and twin daughters in 1999.  If the Veteran had infertility after 2007, there was no evidence of it in sperm analysis.  The exposure to Agent Orange or other herbicides was linked to many conditions, but infertility, erectile dysfunction, and a birth anomaly like an abdominal wall defect were not among those with a documented link.  

The Veteran was afforded an additional VA examination in August 2017 with a different examiner.  The examiner noted review of the claims file and medical records and diagnoses of erectile dysfunction from 2009 and hypogonadism from 2011.  The Veteran reported diagnoses of the foregoing by a VA treatment provider and that he had undergone varicocele surgery in 1998.  He was taking sildenafil (a generic version of Viagra) and reported good results with the medication.  Following examination, the examiner concluded that it was less likely than not that the Veteran's erectile dysfunction was "the result of or incurred in military service or PTSD."  The rationale noted that the Veteran's erectile dysfunction was due to inadequate blood flow into the corpora cavernosa, as evidenced by his reports of responding to medication like Viagra.  Such medication caused vasodilation and in doing so increased blood flow to the penis, resulting in erection.  As the medication worked for the Veteran, it indicated that the condition was vasogenic and that it was less likely than not the result of the Veteran's PTSD.  As to the claimed infertility, the reviewer noted that the Veteran had originally brought a claim based on decreased sperm count secondary to Agent Orange exposure, which was not presumed to be related to herbicide exposure.  The Veteran had a history of having undergone varicocele surgery and varicoceles were known to cause hypogonadism and decreased sperm counts.  Medical literature did not support a finding of a relationship between Agent Orange exposure and decreased sperm counts or that PTSD caused low sperm counts.

As to the question of whether the disabilities of the reproductive organ are otherwise related to service (specifically due to herbicide exposure) or were caused or aggravated by his service-connected PTSD, the Board finds the August 2017 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, review of the claims file and medical evidence, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  The examiner specifically concluded that the entirety of the Veteran's erectile dysfunction was due to inadequate blood flow, which was alleviated by the use of medication such as Viagra and its generic equivalents.  As such, the examiner clearly concluded that the erectile dysfunction was unrelated to in-service herbicide exposure or the Veteran's PTSD.  As to the hypogonadism with decreased sperm count, the examiner attributed the problems entirely to the Veteran's history of varicoceles, which were known to cause hypogonadism and decreased sperm counts.  Similarly, there was no known relationship between herbicide exposure or PTSD and hypogonadism or low sperm count.  In context, the Board concludes that the foregoing opinion encompasses both causation and aggravation, as discussion that there was no known relationship between hypogonadism and low sperm count and that the Veteran's erectile dysfunction was entirely due to inadequate blood flow that was remedied by medication implicitly contemplates both causation and aggravation.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  The Board finds the examination report findings to be the most probative evidence of record as to whether the Veteran's problems involving the reproductive organ were due to in-service herbicide exposure or were caused or aggravated by his service-connected PTSD.

The Board has considered the October 2011 VA treatment record wherein the treatment provider indicated that the Veteran's erectile dysfunction could be related to his service-connected PTSD.  That finding, however, was preliminary pending testosterone testing, which was confirmed to be low and for which the Veteran subsequently underwent treatment.  In any case, the Board finds the opinion speculative on its face and, as such, affords considerably greater probative weight to the definitive conclusions reached by the August 2017 VA examiner.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

The Board also has considered the Veteran's contentions that his problems of the reproductive organ were caused by his in-service exposure to herbicides and/or were caused or aggravated by his service-connected PTSD.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss erectile dysfunction and other physically observed and experienced symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of his problems with the reproductive organ to herbicide exposure or his PTSD, however, the Board concludes that in this case his statements regarding any such link are of extremely limited probative value.  The Board finds the contentions particularly problematic in the absence of a continuity of symptomatology from his herbicide exposure and/or the onset of his mental health problems.  As such, the Board affords significantly greater probative weight to the conclusions of the above VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The reason for this is that the VA examiner has medical training, reviewed the history, conducted an examination, and provided a medical opinion supported by a rationale.

In conclusion, the August 2017 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the opinions.  The Board finds this the most probative evidence of record and ultimately outweighs the Veteran's lay representations as to the etiology of his disabilities of the reproductive organ.  The October 2011 VA treatment record notation was preliminary and speculative and substantially outweighed by the other evidence of record.  There is no evidence of record that any other medical professional has linked the Veteran's current disabilities to herbicide exposure or his PTSD.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.








ORDER

Entitlement to service connection for a disability of the reproductive organ, to include infertility and erectile dysfunction, is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


